DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

the claimed invention is directed to non-statutory subject matter because 
Claim 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

            With respect to claim 19, the claim recites “processor readable storage media …"  The applicant’s specification (¶0034) has provided evidence that the applicant intends the term " processor readable storage media” to include non-statutory matter.    Further, the Examiner further notes that the words "storage", “tangible” and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.  The dependent claims inherit the deficiencies of their respective independent claim.  
The Examiner suggests amending the claim(s) to include a “non-transitory computer readable storage medium” to overcome the rejection above.   

Claim 15-20 are the CRM claims corresponding to the method claims 1-7 and is rejected under the same reasons set forth in connection with the 101 rejection of claims 1-7.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, 10-13, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. 20170200468 herein Zhu in view of Vakilinia et al. 20180167088 herein Vakilinia.
Per claim 1, Zhu discloses: receiving data for storage on a storage block of a storage device, the storage block comprising a plurality of rows of storage sectors over a predetermined number of columns of storage sectors on a plurality of tracks of storage media; (fig. 1-2, ¶0020; IMR generally refers to the concept of utilizing two or more selected written track widths and two or more different linear densities for data writes to alternating data tracks on a storage medium. In IMR systems, data tracks may be read from or written to the data tracks in a non-consecutive order. For example, data may be written exclusively to a first track series including every other data track in a region of a storage medium before data is written to any data tracks interlaced between the tracks of the first series¶0007; The ADC of a storage disk has two main components: the number of bits of data that can be squeezed on the disks in along-track direction, measured in bits-per-inch (“BPI”), and the number of data tracks squeezed into a cross-track direction, measured in tracks-per-inch (“TPI”). The ADC may be expressed as the multiplication of BPI and TPI; examiner notes that rows and columns in a storage device are merely a function of tracks within a storage devices wherein the predetermined column is a width).
Zhu discloses a storage device storing down track and cross track data but does not specifically disclose: generating down-track super parity values for data on the plurality of tracks and storing the down-track super parity values on a down-track super parity row of the storage block; generating cross-track super parity values for data on the plurality of rows and storing the cross-track super parity values on a cross-track upper parity track, wherein the cross-track super parity value for any given row is generated by inputting the data on the given row into an exclusive-OR (XOR) gate.
However, Vakilinia disclsoes: generating down-track super parity values for data on the plurality of tracks and storing the down-track super parity values on a down-track super parity row of the storage block; (¶0008; the encoder configured to receive a plurality of data values mapped from the first buffer address space to the first two-dimensional array, calculate a row parity value for the data values in each row of the first two-dimensional array, and calculate a column parity value for the data values in each row of the first two-dimensional array. Also included is first exclusive-OR (XOR) logic coupled to the encoder configured to calculate the XOR of the data values, ¶0035;  which may be implemented in software, or as a hardware block as an application-specific integrated circuit (ASIC), for example are known in the art. Encoder/decoder 806 is configured to generate an XOR codeword based on a BCH code having a preselected number of codeword bits a preselected error correction capability, such as 255 bits and t=12 as described in conjunction with FIG. 6. Once the codewords are generated and the parity values stored in buffer 802, buffer controller 804 forwards, via flash memory controller 812, the codewords to flash memory cells 814 for storage...) generating cross-track super parity values for data on the plurality of rows and storing the cross-track super parity values on a cross-track upper parity track, (¶0008; the encoder configured to receive a plurality of data values mapped from the first buffer address space to the first two-dimensional array, calculate a row parity value for the data values in each row of the first two-dimensional array, and calculate a column parity value for the data values in each row of the first two-dimensional array. Also included is first exclusive-OR (XOR) logic coupled to the encoder configured to calculate the XOR of the data values, ¶0035;  which may be implemented in software, or as a hardware block as an application-specific integrated circuit (ASIC), for example are known in the art. Encoder/decoder 806 is configured to generate an XOR codeword based on a BCH code having a preselected number of codeword bits a preselected error correction capability, such as 255 bits and t=12 as described in conjunction with FIG. 6. Once the codewords are generated and the parity values stored in buffer 802, buffer controller 804 forwards, via flash memory controller 812, the codewords to flash memory cells 814 for storage.….) wherein the cross-track super parity value for any given row is generated by inputting the data on the given row into an exclusive-OR (XOR) gate (¶0038; XOR logic 910, although shown as included in encoder 908, may, alternatively, be implemented as a separate device, such as a plurality of XOR gates. In yet other embodiments, XOR logic 910 may comprise an ALU of processor core 915 (not shown in FIG. 9) along with a corresponding machine instruction executed by the ALU).
Per claim 3, Vakilinia discloses: wherein the XOR gate is configured on a bitwise XOR (BXOR) system on chip (SoC) (¶0036; XOR logic 808 may be an application specific integrated circuit (ASIC) or a system-on-a-chip (SOC)).
Per claim 4, Vakilinia discloses: further comprising storing output of the XOR gate for each row in buffers after writing each track (¶0007; An XOR logic coupled to the encoder and configured to calculate the XOR of the data values, wherein the encoder is further configured to calculate an XOR parity value based on the XOR of the data values, and the buffer controller is further configured to store each row parity value, each column parity value and XOR parity value in the buffer).
Per claim 5, Vakilinia discloses: further comprising determining down-track super parity for the cross-track super parity track  (¶0008; the encoder configured to receive a plurality of data values mapped from the first buffer address space to the first two-dimensional array, calculate a row parity value for the data values in each row of the first two-dimensional array, and calculate a column parity value for the data values in each row of the first two-dimensional array. Also included is first exclusive-OR (XOR) logic coupled to the encoder configured to calculate the XOR of the data values,..)
Per claim 6, Zhu discloses: wherein the storage device stores data on the storage media using shingled media recording (SMR) (¶0010; The storage devices may include two-dimensional magnetic recording (TDMR), PMR, SMR, multi-sensor magnetic recording (MSMR), and interlaced magnetic recording (IMR)).
Claims 8, 10-13 are the device claims corresponding to the method claims 1, 3-6 and are rejected under the same reasons set forth in connection with the rejection of claims 1, 3-6.
Claims 15, 17-19 are the processor readable media claims corresponding to the method claims 1, 3-6 and are rejected under the same reasons set forth in connection with the rejection of claims 1, 3-6.


Claims 2, 7, 9, 14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. 20170200468 herein Zhu and Vakilinia et al. 20180167088 herein Vakilinia in view of Yamagishi et al 20200264951 herein Yamagishi.
Per claim 2, the combined teaching sof Zhu and Vakilinia disclose XOR of columns and row data but does not specifically disclose: wherein cross-track super parity value for any given row is generated by inputting the data on the given row into an exclusive-OR (XOR) gate without coding the data on the given row.
However, Yamagishi discloses: wherein cross-track super parity value for any given row is generated by inputting the data on the given row into an exclusive-OR (XOR) gate without coding the data on the given row (fig. 8; ¶0104; the BCH product code may be configured such that a parity is first given in the column direction, and then, a parity is given in the row direction. In this case, the error mitigation encoding may be performed after the BCH encoding in the column direction in which the parity is first given and before the BCH encoding in the row direction).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Chu Vakilinia and Yamagishi’s parity generation because Yamagishi’s error mitigating encoding suppresses the increase in operational scale (¶0103).
Per claim 7, Yamagishi discloses: wherein there are two cross-track upper parity tracks (fig. 8, ¶0094; An example of a two-dimensional error correction code is a product code. The product code has a structure in which each information bit (which may be a symbol) as a constituent unit of a code word is protected by an error correction code in each of a row direction and a column direction).
Claims 9 and 14 are the device claims corresponding to the method claims 2 and 7and are rejected under the same reasons set forth in connection with the rejection of claims 2 and 7.
Claims 16 and 20 are the processor readable media claims corresponding to the method claims 2 and 7 and are rejected under the same reasons set forth in connection with the rejection of claims 2 and 7.
Response to Arguments
Applicant's arguments filed 7/20/22 have been fully considered but they are not persuasive.
The applicant argues: Zhu teaches a generic hard disk drive system with cross tracks and down tracks. The Office acknowledges that Zhu fails to teach the features, "generating down-track super parity values for data on the plurality of tracks and storing the down-track super parity values on a down-track super parity row of the storage block; generating cross-track super parity values for data on the plurality of rows and storing the cross-track super parity values on a cross-track upper parity track, wherein the cross-track super parity value for any given row is generated by inputting the data on the given row into an exclusive-OR (XOR) gate."Holzer Pat
The Office relies on Vakilinia to teach the aforementioned features not taught by Zhu. Vakilinia teaches error correction in buffers of flash storage using a mapping to a two- dimensional space. Specifically, Vakilinia makes a virtual two-dimensional buffer (see Valikinia FIGs. 1 and 2). As demonstrated in Vakilinia FIG. 2, the space is mapped to a one-dimensional data array. Further, rather than the memory buffer being "of the storage block" in which the data from which the parity values are determined is stored, the buffer is in a memory buffer location separate from the flash memory that stores the data from which the parity values are determined. 
Also, the combination of the implementations of Vakilinia and Zhu would not yield the claimed invention. The buffer in which the Vakilinia reference stores parity values is an element separate of the flash memory cells (see e.g., Vakilinia specification paragraphs [0023] and FIG. 8 elements 804, 809, 811, 812, 814, and 816) connected via a flash memory controller and a buffer controller with separate I/Os. Zhu includes a hard disk controller (see FIG. 1 element 106( which would have its own buffer for readout. If one were to combine the references, the Vakilinia parity values would be stored in a buffer connected to or integral with the hard disk controller. A person skilled in the art could interpret the combination of references to teach storage or parity values on a buffer of a storage controller, but would find a motivation or suggestion to store the parity values to a down-track super parity row of a storage block or to a cross-track upper parity track of a plurality of tracks on storage media.
The examiner respectfully disagrees and asserts that Vakilinia discloses storing data and parity cross and down track. The applicant argues against the use of the buffer in Vakilinia however, there is nothing in the claims to prevent the temporary use of the buffer mapped as a two dimensional array cross and down the track. The data and parity are co-located as taught in the abstract. Further the buffer is used to temporarily to perform the XOR operation via the decoder/encoder. Once the codeword is generated, the controller sends the codeword back to the flash memory. (Encoder/decoder 806 is configured to generate an XOR codeword based on a BCH code having a preselected number of codeword bits a preselected error correction capability, such as 255 bits and t=12 as described in conjunction with FIG. 6. Once the codewords are generated and the parity values stored in buffer 802, buffer controller 804 forwards, via flash memory controller 812, the codewords to flash memory cells 814 for storage.). The examiner notes that the combination of Zhu and Vakilinia would yield writing the codeword generated cross and down track the storage wherein the data and parity are co-located.

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138